internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-122325-01 date date legend x country a dear this is in response to the letter submitted by x’s authorized representative dated requesting a ruling that article of the united states-country a income_tax treaty treaty is applicable and that x’s employees are not subject_to u s income_tax the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination article of the treaty states in relevant part wages salaries and similar remuneration including pensions or similar benefits paid_by or out of funds to which contributions are made by country a or local authority thereof to an individual who is a national of country a for labor or personal services performed for country a or for any of its local authorities in the discharge of governmental functions shall not be subject_to united_states tax if such individual is not a citizen_of_the_united_states and does not have immigrant status in the united_states x represents that it is an instrumentality of the government of country a it is not engaged in industrial or commercial activities it does not carry out functions of a bank rather its offices in the united stated are engaged in based on the foregoing it is concluded that x is not a bank and does not conduct banking_financing_or_similar_business in the united_states it is further concluded for purposes of article of the treaty that x performs governmental functions for country a in accordance with article of the treaty it is also concluded that wages salaries and similar remuneration for services performed for country a in the discharge of governmental functions paid_by x to its employees who are nationals of country a and who are not citizens of the united_states and do not have immigrant status in the united_states are exempt from u s income_tax this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant sincerely w edward williams senior technical reviewer office of the associate chief_counsel international
